DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-10 of the Preliminary Amendment filed on 13 May 2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 13 May 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101. Claims 1-8 and 10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) As such, claims 1-8 and 10 meet the criteria of Step 1 of the eligibility analysis. Claim 9, on the other hand, does not fall within at least one of the four categories of patent eligible subject matter. Instead, claim 9 is to a computer program per se (sometimes referred to as "software per se"), claimed as a product without any structural recitations, and therefore is not directed to any of the statutory categories of 35 USC 101. (See MPEP 2106.03(I).) As such, claim 9 fails to meet the criteria of Step 1 of the eligibility analysis, and is therefore ineligible. While claims 1-8 and 10 meet the criteria of Step 1, as noted above, the claims nevertheless fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using currently pending claim 1 as an example, the claim recites the following abstract idea limitations:
“A method of measuring work production in forest operations which method comprising: receiving cells of work quantification information from remote sensing.”
“Receiving the tracking trail information of equipment or personnel.”
“Analyzing tracking trail to identify the cells of the work quantification information to identify the cells where the tracked equipment or personnel has conducted work.”
“Summarizing work production from the cells identified.”
	The above-listed limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior, including following instructions, and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “receiving”), evaluation (see, e.g., the claimed “analyzing”), and judgment (see, e.g., the claimed “summarizing”), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use claim 1 of the Amendment as an example, the claim recites no additional elements. For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) Because claim 1 does not 
Claims 2-8 depend from claim 1. The dependent claims expand upon the limitations introduced by claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also apply to the dependent claims. As a result, claims 2-8 are rejected under 35 USC 101 as ineligible for patenting. 
	Claim 10, while of different scope relative to claim 1, recites the limitations of claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claim 10 as patent ineligible. It should be noted that, to the extent claim 10 recites hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility. For example, claim 10 recites, “an apparatus,” “at least one processor,” and “at least one memory.” These elements constitute additional elements for analysis under Step 2A, Prong Two and Step 2B of the eligibility analysis. When applying their broadest reasonable interpretations in light of their context in the claim as a whole, the additional elements are analogous to: a commonplace business method being applied on a general purpose computer, and selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); and a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.). For at least these additional reasons, claim 10 fails to meet the criteria of Step 2A, Prong Two and Step 2B of the eligibility analysis, and is, therefore, not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2014/0129968 A1 to Geis et al. (“Geis”).
Regarding claim 1, Geis discloses the following limitations:
“A method of measuring work production in forest operations which method comprising” steps listed below. Geis discloses, in para. [0062], “FIG. 3 is a block diagram illustrating in more detail information flow associated with timber harvesting operations. As shown in FIG. 3, there is a field communication network 100.” Geis discloses, in para. [0088], “pressing the PRODUCTION INFORMATION button 262 located on the main screen 240 brings up the PRODUCTION INFORMATION page 390 allowing the operator to view productivity data. Referring to FIG. 12, the PRODUCTION INFORMATION page 390 has six components.”
“Receiving cells of work quantification information from remote sensing.” Geis discloses, in para. [0003], “creation of boundary shape files utilizing remote sensing photographs and/or images. Remote sensing data utilized has included, but not been limited to: airborne and satellite based passive sensing utilizing electromagnetic wavelengths from the ultraviolet (UV -0.24 .mu.m) through the far infrared (FIFR--1 mm) spectrum to create photographs and digital imagery as 
“Receiving the tracking trail information of equipment or personnel.” Geis discloses, in para. [0068], “As shown in FIG. 7B, the Harvest screen shot 278 shows three previous path directions with current harvest path.” Geis discloses, in para. [0080], “Pressing the Path Select button 246 located on the main screen 240 displays current and previously created guidance paths. This function allows the user to change from the current guidance path to any guidance paths previously created by tapping the desired path. Referring to FIG. 7b, the Harvest screen shot 278 shows three previous path directions along with current harvest path.” Geis discloses, in para. [0084], “Pressing the Start Road button 254 located on the main screen 240 will allow the operator to map highways, gravel roads, or wood trails while driving down them or while creating new roads or paths.” Receiving information about the roads and/or paths of Geis reads on the claimed “receiving the tracking trail information of equipment or personnel.”
“Analyzing tracking trail to identify the cells of the work quantification information to identify the cells where the tracked equipment or personnel has conducted work.” Geis discloses, in para. [0097], “Thus, the present invention provides a GIS application available to the operator which can be used for a number of purposes. The onboard operator and equipment interface allows an operator access to all available property parcel GIS information. This allows for real-time documentation and mapping of forest management events and activities. Examples of features may include, on screen creation of polygons for area determination, distance measurement tools, remote sensing imagery, general topographical map overlays, guidance tools for standardizing travel path 
“Summarizing work production from the cells identified.” Geis discloses, in para. [0105], “According to another aspect of the present invention, the data collected with operations such as timber harvesting may be evaluated to determine the productivity of loggers or others who perform harvesting operations. The present invention contemplates any number of types of reports. Examples of productivity reports include daily, weekly, and whole-tract productivity reports.” At least the 
Regarding claim 2, Geis discloses the following limitations:
“The method according to claim 1, wherein the method further comprising: receiving reach information.” Geis discloses, in para. [0047], “The sensor or sensors may also be functioning to determine the distance of the harvesting head from the GPS antenna in the case of tracked feller bunchers which utilize extendable arms or booms.” Geis discloses, in para. [0077], “Pressing the Thinning button 324 gives setup guidance for spacing of corridor/down row centers by tapping Spacing button 326, width of corridor/down row by tapping Width button 328, initial stand density (theoretical tress/acre) by tapping Initial button 330, target stand density (desired trees/acre) by tapping Target button 332, shear offset tells computer the distance the saw head is in front of the GPS antenna by tapping Offset button 324.” Geis discloses, in para. [0096], “Forest harvesting equipment control interconnects 450, refer to FIG. 14. The GPS antenna 452 coaxially coupled to GPS receiver 454.” Receiving information on harvesting head distance and/or shear offset, in Geis, reads on the claimed “receiving reach information.”
Regarding claim 3, Geis discloses the following limitations:
“The method according to claim 1, wherein the method further comprising: receiving reference measurement.” Geis discloses, in para. [0047], “The sensor or sensors may also be functioning to determine the distance of the harvesting head from the GPS antenna in the case of tracked feller bunchers which utilize extendable arms or booms.” Geis discloses, in para. [0077], “Pressing the Thinning button 324 gives setup guidance for spacing of corridor/down row centers by tapping Spacing button 326, width of corridor/down row by tapping 
“Performing model calibration between summarized work production and the reference measurement.” Geis discloses, in para. [0052], “Data regarding any number of activities associated with equipment interaction may be collected. This may include general activities involving equipment interaction with land and natural resources as well as the associated covering such as snow and natural or unnatural debris. In addition, information such as yield monitoring based on extrapolation or direct sensing to develop forest productivity models which may be used in developing maps for variable rate applications with regards to fertilization or herbicide applications.” Using the distance measurements (see above) to collect the activities data, and subsequent development of models, in Geis, reads on the claimed “performing model calibration between summarized work production and the reference measurement,” wherein the collected activities data in Geis reads on the claimed “summarized work production,” any of the distance information used during operations in Geis (see at least paras. [0047], [0077], and [0096]) read on the claimed “reference measurement,” and combining the two during generating of models in Geis reads on the claimed “performing model calibration.”
“Performing calibrated work production measurement calculation.” Geis discloses, in para. [0077], “Pressing the Thinning button 324 gives setup guidance for spacing of corridor/down row centers by tapping Spacing button 326, width of corridor/down row by tapping Width button 328, initial stand density 
Regarding claim 4, Geis discloses the following limitations:
“The method according to claim 1, wherein the method further comprising: receiving work mode information.” Geis discloses, in para. [0063], “The various machines all utilize various data layers and information based on their function. Skidders 122a and 122b collect and maintain the data layers and information such as: on-site information center, shape file, remote sensing imagery such as aerial images, LIDAR/topographical information, bundles picked up, stream management zones (SMZ's) crossed and/or cleaned out, path's traveled, wheel slippage, travel speed and road mapping. Feller Bunchers 124a and 124b collect and maintain data layers and information such as tract shape file, remote sensing imagery, LIDAR/topographical information, A-B corridor guidance lines, trees harvested (production data derived from this layer), timber bundles laid down, road mapping, tonnage yield monitoring, 3D topographical display, and machine location recorded data. The machine location recorded data may include 4D GPS coordinates time/latitude/longitude/elevation, environmental impact monitoring, 
“Said analyzing comprises analyzing tracking trail and work mode to identify the cells of the work quantification information to further identify the cells where the tracked equipment or personnel has conducted work while being in work mode.” See the passage from Geis in the immediately preceding bullet point. Analyzing information about paths traveled, machine location, and tracts, to obtain production information associated with areas of work, in Geis, reads on the claimed “analyzing tracking trail and work mode to identify the cells of the work quantification information to further identify the cells where the tracked equipment or personnel has conducted work while being in work mode.”
Regarding claim 5, Geis discloses the following limitations:
“The method according to claim 1, which method comprising: receiving work area information.” See the passages from Geis that have been cited in the rejection of claims 1 and 4. Receiving tract information in Geis reads on the claimed “receiving work area information.”
“Said analyzing comprises analyzing tracking trail to identify the cells of the work quantification information inside the work area to further identify the cells where 
Regarding claim 6, Geis discloses the following limitations:
“The method according to claim 1, which method comprising: receiving work area information.” See the passages from Geis that have been cited in the rejection of claims 1 and 4. Receiving tract information in Geis reads on the claimed “receiving work area information.”
“Said analyzing comprises analyzing tracking trail and work mode to identify the cells of the work quantification information inside the work area to further identify the cells where the tracked equipment or personnel has conducted work.” See the passages from Geis that have been cited in the rejection of claims 1 and 4. Analyzing production information associated with specific machine types that perform work along paths and/or trails traveled, in Geis, reads on the claimed “analyzing tracking trail and work mode to identify the cells of the work quantification information inside the work area to further identify the cells where the tracked equipment or personnel has conducted work.”
Regarding claim 7, Geis discloses the following limitations:
“A method according to claim 1, which method further comprising: 	receiving empirical data of the work reach used and the equipment or personnel or working conditions.” Geis discloses, in para. [0047], “The sensor or sensors may also be functioning to determine the distance of the harvesting head from the GPS 
“Building a model between the reach as dependent variable and at least one of the equipment or personnel or working conditions as independent variables.” See the immediately preceding bullet point. Using the offset information to plan harvesting operations to be performed by the machine, in Geis, reads on the claimed “building a model between the reach as dependent variable and at least one of the equipment or personnel or working conditions as independent variables,” in that the offset information (together with other machine information), in Geis, is a type of “model” for a machine and/or its operational characteristics. Additionally or alternatively, use of the machine information in Geis to estimate volume of raw goods available (see para. [0018]), also is a form of modelling.
“Using the said model to predict the reach parameter value in the production measurements.” See the immediately preceding bullet points. Using the offset information, with spacing, width, and density information, to configure harvesting, and gathering production information (see para. [0088]) associated with the 
Regarding claim 8, Geis discloses the following limitations:
“The method according to claim 1, wherein the method further comprises: presenting the work completion information as a ratio of the amount of work completed on a work area and the summarized total amount of work in the work area, wherein the presentation of completion may be made as a percentage or a visual presentation.” Geis discloses, in para. [0088], “a Target Density box 400 which indicates the desired final stand density (entered in the Harvest screen 320), and a Current Density box 402 which indicates a running calculation based on number of trees currently removed from a given area versus the initial theoretical stand per acre.” See FIG. 12 of Geis. The side-by-side view of the current density and the target density, in Geis, reads on the claimed “presenting the work completion information as a ratio of the amount of work completed on a work area and the summarized total amount of work in the work area.” The fields for the densities in FIG. 9 of Geis read on the claimed “presentation of completion may be made as” “a visual presentation.” Additionally or alternatively, Geis discloses, in para. [0063], “The Statistics data may include” “acres harvested,” and, in para. [0097], “on screen creation of polygons for area determination.” Indications of acres harvested versus total acres in an area, in Geis, read on the claimed “work completion information as a ratio” and “visual presentation.”
Regarding claim 9, Geis discloses the following limitations:
“A computer program configured to cause the method according to claim 1, when said computer program is executed in a computing device.” Geis discloses, in its claim 15, “a software application executing on a computer system comprising a 
Regarding claim 10, Geis discloses the following limitations:
“An apparatus for measuring work production in forest operations, the apparatus comprising at least one processor and at least one memory, wherein the apparatus is configured to perform a method according to claim 1.” Geis discloses, in its claim 15, “a software application executing on a computer system comprising a computer.” FIG. 1 of Geis reads on the claimed “apparatus,” and the computer system of Geis reads on the claimed “processor” and “memory.” See the rejection of claim 1 for an explanation of ways in which Geis discloses the claimed “measuring work production in forest operations” and “method according to claim 1.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 10,322,803 B2 to Flood et al. describes generating an unmanned aerial vehicle (UAV) control signal to fly the UAV over a worksite and capture imagery information at different geographic locations (see abstract).
U.S. Pat. App. Pub. No. 2006/0125680 A1 to Thackray describes detecting an object uses a composite evidence grid based on dual frequency sensing (see abstract).
U.S. Pat. App. Pub. No. 2009/0299707 A1 to Putkonen describes evaluating the productivity of a working machine and its driver in a real or virtual operating environment is controlled by means of a control system to perform work, and in 
U.S. Pat. App. Pub. No. 2012/0101725 A1 to Kondekar describes a boundary definer that defines an outer boundary of a region as a series of interconnected generally linear segments joined at one or more nodes (see abstract).
U.S. Pat. App. Pub. No. 2014/0163805 A1 to Braunstein et al. describes modifying a worksite for calibrating a vehicle model used to autonomously control a first machine on the worksite (see abstract).
U.S. Pat. App. Pub. No. 2015/0287149 A1 to Rosa describes a crop collector that includes a navigation satellite system location determiner to determine location information at periodic times during a crop collection process; the crop collector also includes an optical mechanism to optically determine a volume of collected crops at the periodic times during the crop collection process; a database is used for storing the location information and the volume at the periodic times during the crop collection process; and a crop yield overview generator is then utilized to provide a user accessible crop yield per location overview for the field of crops based on the information stored at the database. (see abstract).
U.S. Pat. App. Pub. No. 2016/0078375 A1 to Ethington et al. describes receiving a plurality of field definition data, retrieving a plurality of input data from a plurality of data networks, determining a field region based on the field definition data, identifying a subset of the plurality of input data associated with the field region, determining a plurality of field condition data based on the subset of the plurality of input data, identifying a plurality of field activity options, determining a recommendation score for each of the plurality of field activity options based at 
U.S. Pat. App. Pub. No. 2017/0086394 A1 to Neumann describes a logging information system that includes a felling machine that includes a first global positioning system receiver and a sensor configured to measure an orientation of a felling head operably connected to the felling machine, and an information system controller operable to estimate a cut tree location based on a measured global position of the felling machine and a measured orientation of the felling head of the felling machine (see abstract).
U.S. Pat. App. Pub. No. 2018/0374009 A1 to Hunsaker et al. describes managing an agricultural operation wherein vehicle location information for at least one agricultural vehicle is received, and the vehicle location information is used to determine a vehicle path; vehicle state information is received from the vehicle and is used to determine whether the vehicle is in a working or non-working state; the vehicle path is then rendered on a map display, with the map display visually distinguishing between sections of the vehicle path traversed while the vehicle is in the working state and sections of the vehicle path traversed while the vehicle is in the non-working state (see abstract).
CA Pat. App. Pub. No. 2330979 A1 to Alster describes determining a set of parameters of a plurality of trees and terrain at a forestry site, communicating the set of parameters to an office planner, creating a tree and terrain map as a function of the set of parameters, and determining a desired sequence of steps for harvesting the trees (see abstract).
WIPO Int’l Pub. No. WO 99/23873 A1 to Sorvik describes a method and a system for forestry, in particular harvesting by means of a harvesting machine comprising a vehicle and a harvesting arrangement mounted thereon, is based on the fact that at least one position determining device, capable of determining the positioning of the harvesting machine by means of external wirelessly receivable signals, is arranged on the harvesting machine  (see abstract).
WIPO Int’l Pub. No. WO 2011/067456 A1 to Luoto describes a forest machinery or work machinery, especially to a forest machine simulator (see abstract).
US Forest Service. “FSH 24019.12 - Timber Cruising Handbook - Chapter 50 - Area Determination - Amendment No.: 2409.12-2012-2.” Forest Service Handbook National Headquarters (WO) Washington, DC. (2012): 1-63.
Mitchell, Anthea L., Ake Rosenqvist, and Brice Mora. "Current remote sensing approaches to monitoring forest degradation in support of countries measurement, reporting and verification (MRV) systems for REDD+." Carbon balance and management 12.1 (2017): 1-22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624